Citation Nr: 1100085	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  04-13 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Patricia Acosta, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active duty from June 1941 to September 1945.  He 
died in February 2003.  The appellant is the Veteran's surviving 
spouse.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO ) in New Orleans, 
Louisiana.  In May 2005, the Board remanded this case to the RO, 
via the Appeals Management Center (AMC) in Washington, D.C., for 
further evidentiary development.

In a decision dated May 2008, the Board denied the appellant's 
claim.  The appellant appealed this decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an order dated 
April 13, 2009, the Court remanded the claim to the Board 
pursuant to the terms of a Joint Motion for Remand (JMR).

In March 2010, the Board referred this case for medical expert 
opinion with the Veterans Health Administration (VHA).  In August 
2010, the Board received the VHA opinion dated July 29, 2010.  In 
September 2010, the appellant was provided a copy of this opinion 
with an opportunity to present further argument and/or evidence.  
By letter dated September 10, 2010, the appellant's counsel 
requested the Board to proceed to expeditiously adjudicate the 
claim in light of the appellant's advancing age. 



FINDINGS OF FACT

1.  The Veteran died in February 2003.  The death certificate 
lists the immediate cause of death as congestive heart failure 
(CHF) (with a stated interval of 3 days between onset and death), 
due to cardiomyopathy (stated interval of 5 years between onset 
and death), corresponding with polyneuropathy (stated interval of 
20 years between onset and death).

2.  At the time of the Veteran's death, service connection was in 
effect for: post traumatic stress disorder (PTSD), evaluated at 
30 percent disabling; residuals of cold injury, right lower 
extremity and left lower extremity, evaluated at 20 percent 
disabling for each; polyneuropathy, right and left lower 
extremity, evaluated at 10 percent disabling for each; and 
laceration wound, right thumb, evaluated at 0 percent disabling.  
The combined evaluation was 70 percent, and the Veteran was in 
receipt of total disability due to individual unemployability 
(TDIU) effective March 5, 2001.

3.  The causes of the Veteran's death, CHF and cardiomyopathy, 
first manifested many years after service and are not shown to be 
related to active service and/or proximately due to service-
connected disability.


CONCLUSION OF LAW

Service connection for the Veteran's cause of death is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1137, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that service connection is warranted for 
the cause of the Veteran's death.  Specifically, she asserts that 
the Veteran's service-connected cold injury residuals to the 
lower extremities, polyneuropathy with restless leg syndrome 
(RLS) in both legs and PTSD contributed to cardiac problems, the 
cause of the Veteran's death.

Dependency and Indemnity Compensation (DIC) may be awarded to a 
Veteran's spouse for death resulting from a service-connected or 
compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  
In order for service connection for the cause of the Veteran's 
death to be granted, it must be shown that a service-connected 
disorder caused his or her death, or substantially or materially 
contributed to it.  Id.  A service-connected disorder is one that 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131.

A service-connected disability will be considered the principal 
(primary) cause of death when such disability, singly or jointly 
with some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A service-connected disability will be considered a 
contributory cause of death when such disability contributed 
substantially, or combined to cause death - e.g., when a causal 
(not just a casual) connection is shown.  38 C.F.R. § 3.312(c).  
Service-connected disabilities of a static nature involving 
muscular or skeletal functions and not materially affecting other 
vital body functions will not be held to have contributed to 
death resulting primarily from some other cause.  38 C.F.R. 
§ 3.312(c)(2).

In determining whether a service-connected disability was a 
contributory cause of death, it must be shown that a service-
connected disability contributed substantially, materially, or 
combined with another disorder to cause death, or that it aided 
or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c).  See Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  
Therefore, service connection for the cause of a Veteran's death 
may be demonstrated by showing that the Veteran's death was 
caused by a disability for which service connection had been 
established at the time of death or for which service connection 
should have been established.

Service connection is established for disability resulting from 
personal injury suffered or disease contracted in the line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty, during periods of active 
service. 38 U.S.C.A. §§ 1110, 1131.

In general, service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, such as arteriosclerosis, 
cardiovascular-renal disease and endocarditis, may be presumed to 
have been incurred in service if manifest to a compensable degree 
within one year from discharge from service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. § 3.307 
are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§ 3.309(a).

Service connection is also warranted for a disability, which is 
proximately due to, or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310.  The United States Court of 
Appeals for Veterans' Claims (Court) has held that service 
connection can be granted for a disability that is aggravated by 
a service-connected disability and that compensation can be paid 
for any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The claimant bears the burden of presenting and supporting 
his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. 
Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the 
Board shall consider all information and lay and medical evidence 
of record.  38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board shall give 
the benefit of the doubt to the claimant.  Id.  Another way 
stated, VA has an equipoise standard akin to the rule in baseball 
that "the tie goes to the runner."  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine 
is not applicable based on pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning 
factual matters of which he or she has firsthand knowledge (i.e., 
reporting something seen, sensed or experienced).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  Under certain circumstances, lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, susceptible of 
lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.

However, there are clearly limitations regarding the competence 
of a lay claimant to speak to certain matters, such as those 
involving medical diagnosis and etiology.  See Jandreau, 492 F.3d 
at 1377 (Fed. Cir. 2007) (noting that a layperson not competent 
to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, 
lay witness testimony is permissible in the form of opinions or 
inferences when (a) rationally based on the perception of the 
witness and (b) helpful to a clear understanding of the witness' 
testimony or the determination of a fact in issue.  Otherwise, in 
matters involving scientific, technical or other specialized 
knowledge, Fed.R.Evid 702 requires that an opinion be provided by 
a witness qualified as an expert by knowledge, skill, experience, 
training or education. 

The Veteran had active duty from June 1941 to September 1945.  He 
died in February 2003, nearly 60 years after service.  His death 
certificate lists the cause of his death as CHF due to 
cardiomyopathy, with polyneuropathy as an underlying cause.  No 
other significant conditions were listed as contributing to 
death.  The Board notes that the death certificate was completed 
by Dr. "J," the Veteran's primary care physician.

At the time of his death, service connection was in effect for 
the following disabilities: PTSD, evaluated at 30 percent 
disabling; residuals of cold injury, right lower extremity and 
left lower extremity, evaluated at 20 percent disabling for each; 
polyneuropathy with RLS, right and left lower extremity, 
evaluated at 10 percent disabling for each; and laceration wound, 
right thumb, evaluated at 0 percent disabling.  The combined 
evaluation was 70 percent, and the Veteran was in receipt of an 
award of TDIU effective March 5, 2001.

The Veteran's service treatment records (STRs) do not show that 
he was ever diagnosed with any cardiovascular problems.

Post-service, the Veteran's initial VA Compensation and Pension 
(C&P) examination reflected diagnoses of developmental 1st degree 
pes planus and mild residuals of frozen feet with palpable 
arterial pulses.  The cardiovascular examination was reported as 
normal.  A chest X-ray examination was interpreted as negative.  
A November 1948 VA C&P examination report noted a diagnosis of 
residuals of frozen foot, slight, manifested by increased redness 
and mottling in dependent position.  

In pertinent part, VA hospitalization records in December 1974 
reflected an abnormal electrocardiogram study.  The findings 
included normal sinus rhythm, left axis deviation, right bundle 
branch block, possible bifascicular block opposed by a right 
bundle branch block and left anterior hemiblock with possible 
atrial pathology.  A chest X-ray examination demonstrated mild 
uncoiling of the thoracic aorta.  The Veteran was found to have 
no evidence of myelopathy or upper neuronal disease to account 
for his complaints of cramping pain of the calves and feet.

The Veteran's private medical records in April 1988 reflect 
borderline normal to slow nerve conduction studies of the lower 
extremities.  Records in 1991 first reflect the Veteran's report 
of nervousness and sleep difficulty treated with Tranxene.  He 
was later diagnosed with RLS, anemia, carpal tunnel syndrome, 
polyneuropathy, spinal stenosis, reflux and sleep apnea.  The 
Veteran was placed on Klonopin, and it was noted that his sleep 
impairment may be due to anxiety symptoms or nerves.  A December 
1996 treatment record noted the Veteran to have a pacemaker.  In 
1998, the Veteran complained of weak spells and nerve spells.  

In April 2000, the Veteran was noted to have depression with 
shaking spells at night.  In March 2001, the Veteran described 
episodes of night shakes when thinking about his war experiences.

In July 2001, the Veteran's spouse called an ambulance when the 
Veteran's nervous shaking spell had lasted over 1/2 hour.  The 
Veteran had been watching M.A.S.H. episodes all day long.

A VA clinical record dated April 2001 indicated that the Veteran 
met the criteria for a PTSD diagnosis.  A May 2001 VA C&P PTSD 
examination report diagnosed PTSD with a Global Assessment of 
Functioning (GAF) Score of 62.  The Veteran was described as 
manifesting mild to moderate symptoms.  Psychological testing 
indicated that the Veteran was very likely to become violent if 
pushed too far, frequently losing his cool and exploding over 
minor everyday things.  The Veteran also endorsed a severe level 
of depression and being agitated, irritable and very critical of 
himself.

A May 2001 VA C&P peripheral nerves examination report diagnosed 
status post frozen feet with peripheral vascular disease.

The Veteran's private medical records include a May 2002 notation 
that the Veteran described episodes of panic attacks, and was 
noted to "fidget" while in the waiting room.  The Veteran was 
reportedly hospitalized in November 2002 due to pneumonia and 
CHF.  He was noted to have nervous spells with anxiety and 
despair.

In July 2003, a VA record review and medical opinion was sought 
regarding the Veteran's cause of death and possibility of its 
connection to service.  The VA examiner noted the history of 
permanent pacemaker implantation eight years prior.  The examiner 
opined that, "regardless of the patient's cardiovascular 
symptoms, there is absolutely no relationship between the 
peripheral neuropathy due to cold injury and heart failure or 
cardiomyopathy."  The examiner explained that the most common 
cause for pacemaker implantation in the older age population is 
"sinus node dysfunction, which is caused by fibrosis and has 
absolutely nothing to do with cold injury."  

The examiner opined that "there is no association, whatsoever, 
between the patient's cardiovascular symptoms and his service-
connected residuals for cold injury and polyneuropathy."

In October 2003, Dr. J, the Veteran's primary care physician from 
November 1999 until his death, submitted a written statement.  
Dr. J opined that, "[the Veteran's] CHF and cardiomyopathy were 
aggravated if not a direct cause from his combat/service related 
disabilities.  These were bilateral polyneuropathies and residual 
of cold injuries to both lower extremities.  The chronic pain, 
inability to sleep and exercise, all were major factors in his 
health and in his death.  It is in my opinion that it is as 
likely as not that his CHF was directly connected to his service 
connected disabilities."

In February 2004, a VA medical opinion was sought from a board-
certified cardiologist regarding this claim, to address Dr. J's 
conclusions and the death certificate.  The same examiner who 
reviewed the file in July 2003 issued a second medical opinion.  
The examiner essentially reiterated the conclusions she had 
reached with the first records review, namely that "there is no 
association whatsoever between the patient's cardiovascular 
symptoms, his cause of death, and the service-connected residuals 
for cold injury and polyneuropathy."

At a hearing before the Board in December 2004, the appellant and 
her daughter testified that the Veteran's service-connected 
bilateral lower extremity disabilities interfered with his sleep.  
They also observed that his PTSD caused him psychological 
distress.

It is important to note that the Board remanded this claim in May 
2005, four years before the April 2009 joint motion, finding that 
the two medical opinions were conflicting and that the VA 
cardiologist did not directly address Dr. J's conclusions, the 
death certificate, or the role of the Veteran's service-connected 
polyneuropathy in his death.  The Board remanded to obtain a 
medical opinion reconciling the previous opinions and 
specifically addressing the relationship between the Veteran's 
service-connected disabilities and the cause of death.

Pursuant to the remand, a VA medical opinion was issued in June 
2005.  The examiner noted that there is no other documentation 
about any other motor neuron disease in the Veteran's chart aside 
from cold injury and peripheral neuropathy.  The examiner stated 
that "as this veteran was suffering from polyneuropathy due to 
cold injury not any other motor neuron disease or congenital or 
acquired myopathy or muscle dystrophy, it is less likely that his 
cardiomyopathy or heart failure or sick sinus syndrome (most 
common reason for pacemaker) is related to his cold injury."  
The examiner opined, "I do not think his cause of death is 
related to his service connected cold injury."

In January 2010, the appellant's attorney submitted medical 
opinion and medical treatise articles in support of this claim.  
It was contended that the primary consideration of this claim 
concerns a theory that the Veteran's PTSD caused stress which, in 
turn, led to the Veteran's cardiovascular disability resulting in 
death.  The medical treatise articles posit that PTSD could be a 
potential risk factor for developing or dying from cardiovascular 
disease.  One article posits that autonomic nervous system 
hyperarousal and immune dysfunction could be potential mechanisms 
for cardiovascular disease risk.  One article indicates that PTSD 
causes the body to release stress hormones, which leads to 
inflammation and damage to the arteries and cardiovascular 
system.  It is further noted that stress hormones also tend to 
reduce the amount of cortisol in the body, which is a hormone 
that fights inflammation.  

A VA article, entitled PTSD and Physical Health, notes the 
existence of a growing body of literature finding a link between 
PTSD and poor physical health.  It is noted that current thinking 
is that the experience of trauma brings about neurochemical 
changes in the brain, which could create a vulnerability to 
hypertension and atherosclerotic heart disease which could 
explain in part the association with cardiovascular disorders.  
Depression, hostility and anger were also possible mediators of 
the relationship between PTSD and poor physical health.  

Based upon review of this literature, cardiologist T.P.W., Jr., 
M.D., FACC, FSCAI, opined that the Veteran's "service-related 
PTSD may have caused, aided, contributed, or lent assistance to 
the cardiovascular disease that resulted in his death.  Even if 
[the Veteran] did not suffer from cardiovascular disease that is 
directly service-related, his PTSD condition, which is service-
related, may have caused, aided, contributed, or lent assistance 
to the cardiovascular disease that did result in his death."

It is important to note that prior to this new evidence cited 
above, the appellant's primary argument had been that the 
Veteran's residual cold injury to the lower extremities had 
caused the Veteran to not sleep or exercise, causing (or 
aggravating) the Veteran's heart condition.  See page one of 
December 2004 transcript.  In light of this very clear 
contention, the Board remanded the case in May 2005 to obtain a 
medical opinion to address this argument.  A negative medical 
opinion regarding the issue made at hearing was obtained in June 
2005. 

Years later, the joint motion issued in April 2009 indicated that 
the Board had failed to address the contention that the Veteran's 
"PTSD was a material factor in his death." 

In January 2010, nine months after the joint motion, two years 
after the Board's first final decision on this case, five years 
after the Board remand this case to obtain a medical opinion 
regarding the prior theory raised by the appellant, and six years 
after the Board's hearing with the appellant in which this prior 
theory was specifically raised, the appellant's attorney 
submitted medical opinion and medical treatise articles in 
support of the claim that PTSD was a material factor in the 
Veteran's death for the first time, ignoring the prior contention 
that it had been the Veteran's lower extremity disability that 
had caused or aggravated the Veteran's heart condition.  

In this regard, it is important to note that the undersigned was 
at the hearing held in December 2004.  At that time, there was no 
contention, either directly or indirectly raised by the appellant 
or her representative, that the Veteran's PTSD was the cause of 
the Veteran's death.  The appellant primary belief was that the 
Veteran's lower extremities disabilities lead to his death, not 
his PTSD.  This point was clearly communicated by the appellant 
and her representative both before and during the December 2004 
hearing.  A point that the Board fully investigated in the May 
2005 remand.  If the Board believed that the appellant's 
contention was actually that the Veteran's death had been caused 
or aggravated by PTSD, this point would have also been 
investigated by the Board in May 2005 at a minimal cost given 
that the Board was already having the Veteran's medical records 
reviewed by a doctor to address the contention raised at hearing.  

In light of the timing of these events, the basis of the joint 
motion of April 2009, essentially arguing that the Board failed 
to address a theory of entitlement that was essentially raised 
nine months after the joint motion, two years after the Board's 
first final decision on this case, five years after the Board 
remand this case to obtain a medical opinion regarding the prior 
theory raised by the appellant, and six years after the Board's 
hearing with the appellant, is unclear. 

Beyond these facts, the Board must take exception to a curious 
argument made by the parties of the joint motion on page two of 
the two-and-one-half page joint motion.  The joint motion states 
that the Board "did not explain why it found the VA opinions to 
be more probative than the private opinions."  Three sentences 
later, however, the joint motion itself cites the explanation 
provided by the Board as to why it gave higher probative value to 
the VA medical opinions, contradicting the argument that the 
Board had not provided an explanation as to why it found the VA 
opinions to be more probative than the private opinions.  

The joint motion appears to suggest that the explanation clearly 
provided by the Board as to why it gave more probative value to 
the VA medical opinions was "insufficient" because it was "one 
sentence".  In this regard, it is important to note that the 
joint motion of April 2009 was itself only two-and-one-half pages 
long, five time shorter than the Board's May 2008 decision.  In 
any event, the parties of the joint motion cited no case law or 
reason as to why the Board's explanation was "insufficient". 

Notwithstanding the above, in March 2010, the Board referred this 
case for medical expert VHA opinion.  The opinion obtained, dated 
July 29, 2010, reads as follows:

The patient died from congestive heart failure (CHF).  
There is no evidence presented in the references 
provided nor that I could find in pubmed searching 
linking CHF to PTSD.  The references provided seek a 
relationship between stress with coronary artery 
disease and EKG changes (not CHF).  Even in these, 
conclusions are equivocal.  Similarly, there is no 
clear link between restless leg syndrome (RLS) and 
heart failure (Sleep. 2009 May 1;32(5):589-97) and, by 
Pumed searching, no reports of cold injury of 
extremities and associated neuropathies causing heart 
failure.

My opinion is that PTSD, residual cold injuries to 
lower extremities, nor polyneuropathy with RRLS were 
either principal or contributory causes of the death 
of [the Veteran].

After a review of the lay and medical evidence in this case, the 
Board finds that the causes of the Veteran's death, CHF and 
cardiomyopathy, first manifested many years after service and are 
not shown to be related to active service and/or proximately due 
to service-connected disability.

In so finding, the Board places the greatest probative value upon 
the July 2010 VHA examiner's conclusions that the Veteran's 
service-connected disabilities, in particular PTSD and cold 
injury residuals, did not contribute to the cause of his death.  
This examiner, based upon review of the claims folder and medical 
literature research, found that there were no scientific studies 
supporting a causal relationship between CHF and PTSD.  This 
examiner specifically noted that the treatise materials 
associated with the claims folder spoke to a relationship between 
PTSD and coronary artery disease and/or EKG changes, which were 
not causes of the Veteran's death (a fact that the Board would 
have noted in May 2008 had this evidence been before the Board 
when it initially denied this claim).

This examiner also found no medical literature supporting a 
causal relationship between cold injuries and CHF.  

Overall, the Board finds that the July 2010 opinion, although 
short in length, supports the conclusions reached with citation 
to specific supporting medical literature, and explains why the 
medical articles regarding a link between PTSD and CAD/EKG 
changes are not relevant to the facts of this case, as the 
Veteran died from CHF.

The July 2010 VHA opinion is also consistent with the findings 
from the July 2003, February 2004 and June 2005 VA examiner 
opinions, which provided a definitive opinion that there was 
"absolutely no" relationship between the Veteran's cold injury 
residuals and CHF, noting that the Veteran's sinus node 
dysfunction requiring pacemaker implantation was due to fibrosis 
which had no relationship to cold injury residuals.

On the other hand, the Board places substantially less weight to 
the opinion of Dr. J. who found that the Veteran's cold injury 
residuals "aggravated" the cause of his death apparently due to 
chronic pain, sleep impairment and lack of exercise.  This 
physician does not provide any rationale as to how this 
conclusion was reached, and does not refer to any medically 
accepted principles to support the conclusion being reached.

In this regard, it is important to note that the Board finds it 
difficult to provide lengthy reasons and bases for this 
conclusion given the negligible nature of the private medical 
opinion itself.  Simply stated, the Board finds that the findings 
reached by the Board in May 2008 provide a clear and concise 
reason for the finding that this opinion is of low probative 
value:  the reasons for the negative opinions are, in fact, 
clearer and better supported by the post-service medical records. 

This October 2003 opinion from Dr. J. (as well as the death 
certificate notation by this physician), while competent and 
credible evidence in support of this claim, holds considerable 
less probative value than the more persuasive and better 
supported July 2010 VHA opinion.

The Board also places substantially less weight to the opinion of 
Dr. T.P.W. who found that the Veteran's PTSD "may have" caused 
or aided in his death.  

First, the Board notes that the examiner uses the qualitative 
language "may have" which does not reflect much strength of 
conviction in finding a causal relationship (no one would suggest 
that it was "impossible" for a causal connection to exist in 
this case, therefore, saying one condition "may have" caused 
another says essentially nothing of probative value as it says 
nothing that the Board would not agree with).  

Additionally, this examiner relies upon the medical literature 
articles submitted to the record which speak to a potential link 
between PTSD and CAD and/or EKG changes.  The July 2010 examiner 
addressed this issue, first noting that these article theories 
provided equivocal conclusions and, in any event, were not 
relevant to the cause of death for this Veteran, who died from 
CHF.  

For these reasons, the Board finds that the opinion of Dr. T.P.W 
is greatly outweighed by the more persuasive and better supported 
July 2010 VHA opinion, which specifically addresses deficiencies 
in the opinion from Dr. T.P.W.

Finally, the Board also acknowledges the beliefs expressed by the 
Veteran's surviving spouse and daughter as to the cause of the 
Veteran's death.  The Board finds that the July 2010 VHA 
examiner's opinion greatly outweighs the personal lay beliefs 
held by the Veteran's spouse and daughter, as this physician 
clearly possesses greater expertise and training to speak to the 
complicated medical issues at hand.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule does 
not apply.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001).  Therefore, the appeal is denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide. The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

In Hupp v. Nicholson, 21 Vet App 342 (2007), the Court expanded 
the VCAA notice requirements for DIC claims.  In Hupp, the Court 
held that, when adjudicating a claim for DIC, VA must perform a 
different analysis depending upon whether a veteran was service-
connected for a disability during his or her lifetime.  The Court 
concluded that, in general, section 5103(a) notice for a DIC case 
must include: (1) a statement of the conditions, if any, for 
which a veteran was service- connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.

The appellant filed her DIC claim in February 2003.  A pre-
adjudicatory RO letter dated May 2003 advised the appellant of 
the types of evidence and/or information deemed necessary to 
substantiate a typical DIC claim under 38 U.S.C.A. § 1310 as well 
as the relative duties on the part of the appellant and VA in 
developing her claim.

Clearly, this notice letter did not specifically inform the 
appellant that the Veteran was service-connected for PTSD, 
residuals of cold injury to both lower extremities, 
polyneuropathy of both lower extremities and laceration wound of 
the right thumb.  However, the appellant, who has been assisted 
by counsel, is clearly aware of this fact and the evidentiary 
requirements necessary to substantiate this aspect of her claim. 

Notably, the appellant and her representative have provided 
medical opinions linking the cause of the Veteran's death to his 
service-connected PTSD and lower extremity disabilities.  In 
addition to these opinions, medical literature has been presented 
to further support these theories.  

On the facts of this case, the Board finds that any VCAA notice 
error involving the Hupp requirements has not affected the 
essential fairness of the adjudication as VA has attempted to 
obtain all relevant evidence and a reasonable person could be 
expected to understand from the notices what was needed.  Again, 
the Board must stress that the actions of the appellant 
demonstrate her total awareness of the evidentiary requirements 
through the assistance of her counsel.  Furthermore, the issue of 
inadequate notice was not argued by the Veteran's counsel in 
proceedings before the Court in April 2009 further demonstrating 
that inadequate notice is not a prejudicial issue in this case.

VA has a duty to assist a claimant in the development of the 
claims.  This duty includes assisting the claimant in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In this case, the RO has obtained the Veteran's 
STRs and clinical records from private and VA providers of 
treatment.  There no outstanding requests to obtain any VA 
records, or any private medical records for which the Veteran has 
identified and authorized VA to obtain on his behalf.  There is 
also no showing that any records exist with the Social Security 
Administration which would be relevant to the issue on appeal.

Additionally, VA provided multiple opinions in this case, 
including returning some of these reports back as being 
inadequate for rating purposes.  Ultimately, the Board obtained a 
VHA opinion which fully and competently addresses the questions 
posed by the Board.  This examination report clearly satisfies 
the Board's remand directives as well as the requirements for an 
adequate rating examination.

Overall, the Board finds that the evidence of record is 
sufficient to decide the claim on appeal, and that there is no 
reasonable possibility that any further assistance would aid in 
substantiating this claim.  Significantly, neither the appellant 
nor her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist her in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).



ORDER

Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


